Title: From Louisa Catherine Johnson Adams to John Adams, 23 March 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 23 March 1823
				
				Your Letter and the pleasing information it contains has greatly delighted your father and I think you will now be rewarded by his full approbation of the exertions which you have made and which at last have proved successful—We shall certainly visit Boston as I wrote you and George has engaged to study with Mr Webster who is now here—Miss Hopkinson is at Alexandria to which place I took her on Wednesday last she is to return on Friday next and will soon return to Philadelphia under the protection of Mr Webster George is quite sick again all the other branches of the family are well—As I wrote you so lately and there is not a word of news to tell I will only add that I am as ever your affectionate Mother
				
					L. C. Adams—
				
				
			